



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dyke,
    2015 ONCA 120

DATE: 20150223

DOCKET: C53998

Watt, Pepall and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gerald Dyke

Appellant

Lance C. Beechener, for the appellant

Andreea Baiasu, for the respondent

Heard and released orally: January 30, 2015

On appeal from the sentence imposed on January 28, 2011
    by Justice Gerald E. Taylor of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

Gerald Dyke appeals a sentence of detention in a penitentiary for an
    indeterminate period imposed upon him after he was declared a dangerous
    offender.

[2]

It was beyond controversy at the dangerous offender hearing that the
    evidence satisfied the standard required for the appellant to be designated a
    dangerous offender. What was controversial, however, was whether there was
    nonetheless a reasonable possibility of eventual control of the appellants
    risk in the community.

[3]

The appellant submits that the trial judge made three errors in
    principle in concluding that there was no reasonable possibility of eventually
    controlling his (the appellants) risk in the community:


(i)

he misapprehended the evidence of Kim Gillespie concerning the period
    during which an LTO could reside in a community correctional centre;


(ii)

he erred in his treatment of the issue of whether a condition requiring
    the appellant to take Antabuse could mitigate his risk to the community; and


(iii)

he erred in his analysis of the extent to which the appellants aging
    could attenuate his risk to the community.

[4]

The trial judges reference to the period the Parole Board may require
    an LTO to reside in a community correctional centre as being 180 days is not
    entirely correct. The evidence of Ms. Gillespie was that this initial period of
    180 days could be extended by the Board on application of an offenders parole
    officer. The evidence did not reveal on what basis or according to what
    criteria or factors such an extension may be granted. The submission of a
    request by the parole officer appears to us to be no more than a recommendation
    to the Board.

[5]

Despite this, we are nonetheless satisfied that the conclusion of the
    sentencing judge was firmly grounded in the evidence adduced at the hearing.
    Considered as a whole, the evidence fully supported the trial judges
    conclusion that there was no realistic possibility of eventual control of the
    risk in the community. We note, for example, that the appellant was bound by
    the terms of his conditional release order when he committed the predicate
    offence. Those terms proved inadequate to control the risk of re-offence in the
    community.

[6]

In oral argument, the appellant did not vigorously press his second and
    third submissions. We have nonetheless considered them, and find them to be
    unpersuasive.

[7]

The appeal is dismissed.

David
    Watt J.A.

S.E.
    Pepall J.A.

Grant
    Huscroft J.A.


